United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 July 21, 2008 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On July 21, 2008, Comtech Telecommunications Corp. (the “Registrant”) issued a press release announcing that it acquired the network backhaul assets and the NetPerformer and AccessGate product lines of Verso Technologies for approximately $3.9 million.The acquired assets and product lines cater to enterprises and mobile carriers, and will be merged with Comtech EF Data’s subsidiary, Memotec, Inc. Attached hereto and incorporated by reference herein as Exhibit 99.1 is a copy of such press release. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed herewith: Exhibit Number Description 99.1 Press Release, dated July 21, 2008 reporting the acquisition of certain assets and assumption of certain liabilities of Verso Technologies by Comtech EF Data Corp., a subsidiary of the Registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Comtech Telecommunications Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMTECH TELECOMMUNICATIONS CORP. Dated: July 21, 2008 By: /s/ Michael D. Porcelain Name: Michael D. Porcelain Title: Senior Vice President and Chief Financial Officer
